Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00238-CV
____________
 
APRIL MERLE GREMILLION, Appellant
 
V.
 
THOMAS H. BROADWAY and KIMBERLY S.
BROADWAY, Appellees
 

 
On Appeal from the County Civil
Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 732,913
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 4,
2003.  On August 18, 2003, appellant
filed a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.